It is a familiar rule that the indictment should state that the defendant committed the offense on a specific day and year, but it is unnecessary to prove in any case the precise day and year, except where the time enters into the nature of the offense. But if the indictment lay the offense to have been committed on an impossible day or on a future day, the objection is as fatal as if no time at all had been inserted. Nor are indictments within the operation of the statutes of jeofails, and cannot, therefore, be amended. Being the finding of a jury upon oath, the court cannot amend without the concurrence of the grand jury by whom the bill is found. These rules are too plain to require authority, and show that the judgment of the court was right, and must be
PER CURIAM.                                       Affirmed.
Cited: S. v. Cody, 119 N.C. 909 *Page 96